993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  George H. VAN WAGNER, III, Petitioner.
No. 93-8016.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  June 1, 1993

On Petition for Writ of Mandamus.
George H. Van Wagner, III, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
George H. Van Wagner, III, petitions for a writ of mandamus compelling the United States District Court for the Eastern District of North Carolina to act in his civil rights case pending in that court.  Because the case has not been pending without action for an unreasonable length of time, we deny Van Wagner's petition for writ of mandamus.  Our denial of this petition is, however, without prejudice to Van Wagner's right to refile if the district court does not act on the case within a reasonable amount of time.


2
Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED